Judgment and order reversed on .the law and the facts and new trial granted, with costs to the appellant to abide the event. Memorandum. Error occurred in allowing undue latitude to the defendant both on direct and cross-examination and in the charge relating to the principle falsus in uno, falsus in omnibus. The trial was conducted by the defendant in disregard of elementary rules of evidence and in such fashion as to obscure the simple question of fact which was determinative of the ease and which the plaintiff was entitled to have presented on probative evidence alone. The interests of justice require a new trial. AH concur.